AO 106 (Rev. 04/10) Applica@isefarabQrawdddO20-KJIN Document1 Filed 11/14/19 Page 1 of 48

 

 

Eastern District of California oo NOY 1 4 2019

In the Matter of the Search of CLERK, U.S. DISTRICT COURT

 

) EASTERN DISTRICT OF CALIFORNIA
) w SEITE
) Case No. en
1565 ELM ST, CHICO, CA )
) 4a f yap a 2 n %
) 2:45 -SWi U2 KIN

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located inthe _ Eastern _—_—CDistrictof California ___, there is now concealed (identify the

person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Ms evidence of a crime;
M1 contraband, fruits of crime, or other items illegally possessed;
O__ property designed for use, intended for use, or used in committing a crime;

O_ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 922(a)(1)(A) Dealing firearms without a license
18 U.S.C. § 922(g) Felon in possession of a firearm

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

M Continued on the attached sheet.
1 Delayed notice _ days (give exact ending date if more than 30 __) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

fh.

Applicant's signature

“thn Caballero Nelson, Special Agent, ATF

Printed name and title

Sworn to before me and signed in my presence. LB WL
Date: — fou Ld, ds Ss a KO LLL oo

, dge 5 signature

   

City and state: Sacramento, California | Kendall J. Newman, U.S. Magistrate Judge _

 

Printed name and title
Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 2 of 48

McGREGOR W. SCOTT
United States Attorney

MICHAEL W. REDDING
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of: CASE NO.

1565 ELM ST, APT 1, CHICO, CA AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR A WARRANT TO
SEARCH AND SEIZE

 

 

 

 

l. I, Richelle Caballero Nelson, being first duly sworn, hereby depose and state as follows:
I. REQUEST FOR AUTHORITY TO SEARCH APARTMENT 1 AT THE SUBJECT
PREMISES
2. I previously obtained a search warrant from this Court on November 11, 2019 for a

residence located at 1565 ELM ST, CHICO, CA. Attached hereto as Exhibit 1, and incorporated herein
by reference, is a copy of the referenced warrant. After obtaining the aforementioned warrant, I learned
additional information that relates to residence at 1565 ELM ST, CHICO CALIFORIA, namely that the
residence consists of a duplex. Through this Affidavit, I am requesting issuance of a new search warrant

to search 1565 ELM ST, APT. 1, CHICO CALIFORNIA hereinafter the “SUBJECT PREMISES”!

 

' As described in Attachment A, ATF Special Agent Niccolo Coia believes that 1565 Elm Street
is a Duplex consisting of two apartments. SA Coia believes that one apartment is accessible through a
door on the Southeastern side of the residence (this is the SUBJECT PREMISES). SA Coia believes
that another, separate apartment, is accessible via a door on the Eastern side of the residence (this is not
the SUBJECT PREMISES and this affidavit and warrant are not directed at that location). SA Coia is
not aware whether there are any numbers on the doors of the two apartments. However, given the
proximity of a mailbox with the number “1” to the Southeastern door and the proximity of a gate with
the number “2” to the Eastern door, SA Coia believes that the SUBJECT PREMISES are accurately
described as Apartment 1 and the other, non-SUBJECT PREMISES are accurately described as

1

AFFIDAVIT

 

 

 
 

oO FS sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 3 of 48

which is further described in Attachment A, for the things described in Attachment B. Law
enforcement will not execute the previously obtained search warrant included in Exhibit 1 and,
instead, seek permission for narrower authority to search only Apartment 1 at the listed address.
Below are additional facts related to the identification of Apartment 1 in particular. The facts and
probable cause related to the address of 1565 ELM ST, APT. 1, CHICO, CALIFORNIA as detailed in
the attached Exhibit is incorporated herein by reference and will not be restated herein.

II. PROBABLE CAUSE

A. April 24, 2019 Controlled Purchase of Ten Firearms from CARLOS and TORRES

3. On April 24, 2019, CARLOS text messaged ATF CI #277537 his address, “1565 Elm,”
from 650-679-5190.

4, On this date, ATF Agents, ATF CI #27753? (“CI#1”), conducted a controlled firearm
purchase from Mario CARLOS at the SUBJECT PREMISES.

5. Cl#1 traveled to 1565 Elm Street in Chico, CA, parked in the driveway on the South Side
of the residence, and met CARLOS in the driveway. CARLOS walked CI#1 through the gate on the
south east side of the residence, and then entered the residence through a white metal door immediately
to the left the fence, where ten firearms were laid out on the floor in the family room. Because CI#1

only had $10,000.00 in funds, CARLOS and Julio TORRES, who was also present inside the residence

 

Apartment 2. Accordingly, they will be referred to as such throughout this affidavit. However, the
SUBJECT PREMISES is most accurately described as and only consists of the apartment accessible by
way of the Southeastern door.

2 According to ATF CI #27753’s handler. he/she has been cooperating with ATF since
December of 2018. ATF CI #27753 is currently working for judicial consideration, monetary
compensation, and potential immigration benefits, including deferred action on removal. ATF CI
#27753’s only criminal conviction occurred in 2019 when he/she pleaded guilty to 18 U.S.C. §
922(g)(5) (alien in possession of a firearm). ATF CI #27753 has proven to be a reliable source of
information in this and in other investigations, and his/her information has not been found to be false or
misleading

3 According to ATF CI #27753’s handler, he/she has been cooperating with ATF since
December of 2018. ATF CI #27753 is currently working for judicial consideration, monetary
compensation, and potential immigration benefits, including deferred action on removal. ATF CI
#27753’s only criminal conviction occurred in 2019 when he/she pleaded guilty to 18 U.S.C. §
922(2)(5) (alien in possession of a firearm). ATF CI #27753 has proven to be a reliable source of
information in this and in other investigations, and his/her information has not been found to be false or

misleading

AFFIDAVIT 2

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 4 of 48

SUBJECT PREMISES, agreed to “front” CI#1 the firearms to be paid at a later date.t CARLOS and
TORRES indicated to CI#1 that the total price would be $21,100.00. Also present in SUBJECT
PREMISES were two suspects later identified as Salvador ZAPIEN and Irving MEDINA during the
purchase, who helped count money during the purchase. CI#1 provided CARLOS with the $10,000.00
in government funds at that time, and departed.

6. Below is a snapshot of the body worn camera that CI#1 wore during the purchase. The

pictures shows “1565” along with at least one mailbox in the picture, with another item to the left of it.

 

B. INTERVIEW OF JOSEPH BROWNING AFTER ARREST

7. On September 16, 2019, Agents conducted an interview of Joseph BROWNING, the
individual who was arrested during the wall stop of CARLOS on September 12, 2019.

8. During the interview, BROWNING waived his MIRANDA Rights, and cooperated with
Agents. In summary, BROWNING stated that he moved from Georgia to California to work at a

marijuana grow. Once in California, he met Salvador Zapien, and moved into Zapien’s residence at 1565

 

4 “Fronting” is a practice employed by illegal firearms and drug traffickers. It refers to a source
of supply providing a buyer with contraband on credit and agreeing to accept payment later, typically
after the buyer has resold the firearm or narcotics thereby obtaining the funds to pay back the source of

supply.

AFFIDAVIT

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 5 of 48

Elm Street in Chico, CA. BROWNING also stated that Mario CARLOS lived at 1565 Elm Street with

his girlfriend. BROWNING stated that Irving Medina resides in the camper parked in the driveway.

C. SUBJECT PREMISES APPEARS TO BE A DUPLEX

9, On November 12, 2019, ATF SA Coia contacted Sgt. Brian Miller from the Chico Police
Department. Sgt. Miller stated that per their records system, it appears that 1565 Elm Street is a duplex
with Apartment 1 and Apartment 2. Sgt. Miller further stated that Officers made contact with Salvador
ZAPIEN on June 18, 2019 at 1565 Elm Street. Sgt. Miller stated that he observed a mailbox bearing #1
on the South Side of SUBJECT PREMISES while reviewing body worn camera footage that also
captured ZAPIEN exiting the Southeastern door, the same door where CI #1 had entered on April 24,
2019, and the door SA Coia believes access the SUBJECT PREMISES. Sgt. Miller also confirmed that
on the North Side of 1565 Elm Street (on Boucher Street), there was a “Keep Out” sign and a #2 posted
on the fence. Sgt. Miller stated he did not see any other numbers on the fence where #2 was posted.

Below is a picture of the officer body worn camera that shows #1 at 1565 Elm Street, in Chico, CA.

 

AFFIDAVIT 4

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 6 of 48

10. On this same date, SA Coia queried “1565 Elm Street, Chico, CA” through a real estate
database. The search revealed that on “Loopnet.com”, 1565 Elm Street is listed as a duplex with a total
size of 1,768 square feet.

11. On this same date, SA Coia searched a records database for 1565 Elm Street, and
revealed that Joseph BROWNING, the individual that was arrested with CARLOS on September 12,
2019, has a listed address of 1565 Elm Street, Apartment 1, from January 2019 to October 2019. SA
Coia also found that Salvador ZAPIEN, the individual who was present at the April 24, 2019 firearm
purchase, and the individual that Chico PD contacted in June, is listed as a resident at 1565 Elm Street,
Apartment 1, with a date of August 2016 to August 2019. A subsequent law enforcement database
query showed that ZAPIEN has previous addresses in Redwood City, CA, where CARLOS is from.

12. Based upon the above information, review of the body worn camera footage from the
undercover purchase in April, and all other intelligence related to 1565 Elm Street, Chico, CA, Agents
believe that the residence is a duplex, with two units, #1 and #2. Unit #1 appears to be accessible from
the Elm Street driveway, while #2 appears to have access on the Boucher Street side (Northern Side).
Agents believe that CARLOS is residing inside of the Unit of 1565 Elm Street accessible through the
Southeastern door, which Agents believe is numbered Apartment 1 (SUBJECT PREMISES). As
detailed in Attachment A, the SUBJECT PREMISES specifically excludes Apartment 2.

TI. CONCLUSION

13. As detailed above, I submit that there is probable cause to believe that the SUBJECT
PREMISES is used by the targets listed in Exhibit 1 and contacts evidence of the crimes also detailed
therein. I submit that this affidavit supports probable cause for a warrant to search the SUBJECT

PREMISES described in Attachment A and seize the items described in Attachment B.

IV. REQUEST FOR SEALING
14. ‘It is respectfully requested that this Court issue an order sealing, until further order of the
Court, all papers submitted in support of this application, including the application and search warrant. |
believe that sealing this document is necessary because the items and information to be seized are

relevant to an ongoing investigation into the criminal organizations as not all of the targets of this

AFFIDAVIT

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 7 of 48

investigation will be searched at this time. Based upon my training and experience, I have learned that
online criminals actively search for criminal affidavits and search warrants via the Internet, and
disseminate them to other online criminals as they deem appropriate, i.e., post them publicly online
through the carding forums. Premature disclosure of the contents of this affidavit and related documents
may have a significant and negative impact on the continuing investigation and may severely jeopardize
its effectiveness.

Respectfully submitted,

Rithelle Caballero Nelson
Special Agent
ATF

 

Subscribed and sworn to before me on: A he. [2 Lac
/ v

Fay

The Honorabfe Kendall J. Newman
UNITED SAATES MAGISTRATE JUDGE

 

/s/ Michael W. Redding
Approved as to form by AUSA MICHAEL W. REDDING

AFFIDAVIT 6

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 8 of 48

ATTACHMENT A

The property to be search is 1565 Elm Street, Apartment #1, (the “SUBJECT
PREMISES’) further described as the Apartment accessible by the Southeastern door of a single
story, light colored multi-family (duplex) residence located in Chico, California. (See
photograph, below.) There is a wooden gate and metal fence in front of the residence (on the
Southern Side) and a front door with a white metal security door on the Eastern side of the
residence, immediately after the gate. There is at least one mailbox with #1 on the South Side of
SUBJECT PREMISES. There is also camper in front of the residence, and a driveway that is
shared with another residence on the east side. On the North Side of SUBJECT PREMISES,
there appears to be a wooden gate with a “2” affixed to it.

The areas to be searched shall include all attached rooms, attics, basements, porches,
locked containers and safes, and other parts within the SUBJECT PREMISES, as well as the
surrounding grounds, driveway, garages, campers, carports, storage rooms, storage lockers,
yards, trash containers, and outbuildings that are associated with or assigned to the SUBJECT
PREMISES. The SUBJECT PREMISES does not include, however, Apartment 2, which is
also located at 1565 Elm Street, Chico, California

The search shall also include vehicles and campers parked in parking spaces dedicated to
SUBJECT PREMISES, vehicles whose keys are present in SUBJECT PREMISES, or
vehicles for which there is indicia of ownership, registration, or use found at SUBJECT

PREMISES.
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 9 of 48

 

 

 
 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 10 of 48

ATTACHMENT B
Items to be seized

The following items to be seized in whatever form (including electronic) found at the
Property to be Searched described in Attachment A (“SUBJECT PREMISES”), including any
digital devices, for evidence, fruits or instrumentalities of violations of 18 U.S.C. 922(g) and 18

U.S.C. 922(a)(1)(A). These records and materials are more specifically described below.

1. Records, documents, or materials that identify the persons who have possession, custody,
or control over the property and vehicles searched, including but not limited to, personal
mail, checkbooks, personal identification, notes, other correspondence, utility bills, rent
receipts, payment receipts, financial documents, keys, photographs (developed or
undeveloped), leases, mortgage bills, vehicle registration information or ownership
warranties, receipts for vehicle parts and repairs and telephone answering machine

instructions;

2. Any documents, receipts, or records pertaining to the purchase, sale, or transfer of any
firearms. These documents, receipts, and records include, but are not limited to
photographs of firearms, catalogs, ledgers, customer lists, supplier lists, correspondence,
notations, logs, receipts, invoices, ATF Form 4473s, California Dealer Record of Sale
(DROS) Forms, and any other documents showing the acquisition, disposition, and
dominion and control over any firearms and ammunition. Also, any telephone and
address books, letters, telephone bills, personal notes, and other items reflecting names,
addresses and telephone numbers of individuals who requested or obtained firearms or

ammunition from or provided to CARLOS;

3. Any firearms, ammunition, and firearms parts or accessories, including but not limited to

shell casings, magazine clips, silencers, scopes ammunition boxes, gun cases, holsters,

 

 

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 11 of 48

spare parts for firearms, firearms cleaning equipment, photographs of firearms or persons

in possession of firearms, and receipts for the purchase and/or repair of these items;

4. Money ledgers, distribution or customer lists, price lists, supplier lists, maps and written
directions to locations, correspondence, notation logs, receipts, journals, books, pay and
owe sheets, telephone records, telephone bills, address books, bank statements, storage
unit receipts, wire transfer receipts, and other documents or devices noting the price,
quantity, dates, and/or times when firearms were purchased possessed, transferred,

distributed or sold;

5. The following additional evidence, fruits, and instrumentalities of the above-listed

violations of federal law:

a. Names and contact information of individuals who may be engaged in the illegal

possession of firearms;

b. Logs of calls (which would include last numbers dialed, last calls received, time

of calls and duration of calls) both to and from a mobile telephone;
c. Text messages relating to or referencing firearms;
d. Incoming and outgoing voice mail messages relating to or referencing firearms;

e. Browser messages and/or internet communications (e.g., e mail; text messages)

relating to or referencing firearms;
f. Documents in electronic format relating to or referencing firearms;
g. Photographs and videos reflecting firearms possession.

6. Devices or media that store data electronically, including personal computers, desktop
computers, laptop computers, tablet computers, PDAs; iPads; mobile telephones or

smartphones, pagers and answering machines (collectively, “Electronic Devices”) that

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 12 of 48

could contain evidence of firearms trafficking and/or firearms possession, including the

items and materials listed in the paragraphs above.

The terms “records,” “documents,” and “materials” include all of the items described
above in whatever form and by whatever means they may have been created and/or
stored. This includes any photographic, mechanical, electrical, electronic, and/or
magnetic forms. It also includes items in the form of computer hardware, software,

documentation, passwords, and/or data security devices, as more fully described below;

Computers or storage media used as a means to commit the violations described above,

including violations of 18 U.S.C. § 922(g) and 18 U.S.C. § 922(a)(1)A):

For any computer or storage medium whose seizure is otherwise authorized by this
warrant, and any computer or storage medium that contains or in which is stored records

or information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging

logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious

software;

c. evidence of the lack of such malicious software;

 

 
Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 13 of 48

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events

relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime

under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;
h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be necessary to

access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER; records of or information

about Internet Protocol addresses used by the COMPUTER;

k. records of or information about the COMPUTER’ s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses;

1. contextual information necessary to understand the evidence described in this

attachment;

m. Routers, modems, and network equipment used to connect computers to the

Internet.

 

 

 
Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 14 of 48

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

 

 
Oo CO NN DN

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 15 of 48

McGREGOR W. SCOTT
United States Attorney

JAMES R. CONOLLY
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of: CASE NO.

1565 ELM STREET, CHICO, CALIFORNIA AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41 FOR A WARRANT TO
SEARCH AND SEIZE

 

 

 

 

1. I, Richelle Caballero Nelson, being first duly sworn, hereby depose and state as follows:
I. INTRODUCTION AND AGENT BACKGROUND
2. I make this affidavit in support of an application under Rule 41 of the Federal Rules of

Criminal Procedure for a warrant to search the premises known as 1565 Elm Street, Chico, California,
hereinafter the “SUBJECT PREMISES,” further described in Attachment A, for the things described in
Attachment B.

3. Based on the facts stated herein, coupled with my training and experience, I believe there
is probable cause to believe that Mario CARLOS has committed, is committing, and will continue to
commit violations of 18 U.S.C. § 922(g), being a felon in possession of a firearm, and 18 U.S.C.

§ 922(a)(1)(A), dealing firearms without a license. There is also probable cause to search the
SUBJECT PREMISES for the evidence, instrumentalities, contraband, and/or fruits of these crimes

further described in Attachment B.

4. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives

AFFIDAVIT

 

 

 
 

19
20
21

23
24
25
26
27
28

 

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 16 of 48

(ATF), and have been since January 2015. I am presently assigned to the ATF San Francisco Field
Division, Sacramento Field Office, in Sacramento, California. I am a law enforcement officer of the
United States within the meaning of Title 18, United States Code, Section 2510(7).

5. I have attended and completed the Criminal Investigation Training Program (CITP) at the
Federal Law Enforcement Training Center (FLETC) located in Glynco, Georgia and the Bureau of
Alcohol, Tobacco, Firearms, and Explosives Special Agent Basic Training (SABT) also conducted at
FLETC; training specifically on firearms, explosives, and laws pertaining to the possession, trafficking,
use, and criminal activity of both firearms and explosives. I received my Bachelor’s degree in English
from the University of California, Riverside and a Master’s degree in Homeland Security and
Emergency Management from the School of Justice and Safety from Eastern Kentucky University.

6. As an ATF Special Agent, I have conducted and participated in both state and federal
investigations involving the trafficking of firearms and distribution of controlled substances. I have
investigated and assisted in the prosecution of criminal street gangs engaged in illegal narcotics and
firearms trafficking. During these investigations, I have participated in and/or served as the primary
case agent in cases involving various types of investigative techniques, including the use of electronic
surveillance, assistance from undercover agents and informants, and the controlled purchases of firearms
and narcotics from suspects. I also have participated in physical surveillance operations, the execution
of state and federal arrest warrants, and in the serving of state and federal search warrants, resulting in
state and federal prosecution of defendants. In addition to utilizing the aforementioned investigative
techniques, I have been required during these investigations to analyze information resulting from
traditional record searches, pen registers and trap and trace devices, financial records, utility records,
telephone toll and subscriber records, as well as information gathered from social media. My work with
informants and cooperators has involved, among other things, monitoring meetings and recorded
conversations, and generally evaluating the reliability and truthfulness of an informant/cooperator.

7. As aresult of my training and experience, I have become familiar with the manner in
which illegal firearm and drug traffickers smuggle, transport, store, conceal and distribute firearms and
drugs, as well as how they collect and launder proceeds related to such activities. I am also familiar

with the manner in which these individuals use telephones, coded communications, false or fictitious

N

AFFIDAVIT

 

 

 
a

Oo CO ~T HD MN

10
11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 17 of 48

identities, social media, and other means to facilitate illegal activities and thwart law enforcement
investigations. I have also consulted and discussed these investigations with other law enforcement
officers and agents who are experienced in these types of investigations.

8. Through my training, education, experience, and my conversations with other agents and
officers who conduct firearms trafficking investigations, I have become familiar with firearms
traffickers’ use of mobile telephones, and their use of numerical codes and code words to conduct their
business. In addition, I have become familiar with firearms traffickers’ methods of operation, including,
but not limited to, the manufacturing, distribution, storage, and transportation of narcotics/firearms, and
the methods used by drug traffickers to collect, transport, and safeguard firearms.

9. The facts in this affidavit come from my training and experience, observations by ATF
Special Agents and Task Force Officers, and information obtained from other agents and witnesses. This
affidavit is intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter.

10. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

Il. PROBABLE CAUSE

A. CARLOS’s criminal history and licensure

11. CARLOS’s criminal history and court records indicate that on July 17, 2017, CARLOS
signed a Declaration Concerning a Plea or Change of Plea to Guilty or Nolo Contendre; Finding and
Order (Felony), in which he admitted to Felony — Carry Loaded Firearm in Public Place; Not Registered,
in San Mateo County, and that the maximum penalty for this crime is three years imprisonment. He has
therefore been convicted of a felony offense and if prohibited from possessing firearms.

12. A query of ATF databases indicates that CAROLS does not have, and has never had, a
federal firearms license that would allow him to sell firearms. .

B. April 22 to April 23, 2019, firearm sales discussions with Mario CARLOS

13. On April 22, 2019, at 8:28 PM, ATF CI #27753! (“CI#1”) contacted Mario CARLOS via

 

' According to ATF CI #27753’s handler, he/she has been cooperating with ATF since
December of 2018. ATF CI #27753 is currently working for judicial consideration, monetary
compensation, and potential immigration benefits, including deferred action on removal. ATF Cl

AFFIDAVIT 3

 

 

 
i)

>

mo Oo SS DW NM

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 18 of 48

cellular phone number 650-679-5190 in regards to purchasing firearms. ATF was aware from earlier
investigations that CARLOS is known to sell illicit firearms. CARLOS stated that the firearms were “3
bands each” (which CI#1 and agents understood to mean $3,000) and could get CI#1 “7 or 8 of ‘em.”
CI#1 asked which type the firearms were, and CARLOS stated “3 or 4 regular ones, and 3 big ones,”
which CI#1 and agents understood to mean three or four handguns and three rifles. CARLOS and CI#1
agreed that the deal occur on Wednesday, April 24, 2019.

14. On April 23, 2019, CARLOS sent the following pictures to Cl#1’s phone via text
messages from 650-679-5190:

 

 

 

 

 

 

#27753’s only criminal conviction occurred in 2019 when he/she pleaded guiltv to 18 U.S.C. §
922(2)(5) (alien in possession of a firearm). ATF Cl #27753 has proven to bea reliable source of
information in this and in other investigations, and his/her information has not been found to be false or

misleading

AFFIDAVIT

 
 

oOo * SD

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 19 of 48

15. On this same date, immediately after sending the pictures, CARLOS sent CI#1 a text

message:
CARLOS: I got 2 of the first pic
CARLOS: _ I’m waiting on my boy to drop off the rest

16. At 4:15 PM, CI#1 contacted CARLOS, and CARLOS advised CI#1 to come to his
residence the following day (April 24, 2019) to conduct the firearm transaction. CARLOS stated “his
boy” (later identified as Julio TORRES) would be there, and that CI#1 could talk to his boy about doing
future “business.”

C. April 24, 2019 Controlled Purchase of Ten Firearms from CARLOS and TORRES

17. On April 24, 2019, CARLOS text messaged CI#1 his address, 1565 Elm Street, Chico,
California (the “SUBJECT PREMISES”) from 650-679-5190.

18. On this date, ATF Agents, utilizing CI#1, conducted a controlled firearm purchase from
Mario CARLOS at the SUBJECT PREMISES. Before the purchase, ATF agents searched Cl#1, to
confirm he/she had no unexplained contraband. Agents then equipped CI#1 with video/audio recording
equipment, and an audio transmitter, and provided CI#1 with $10,000 in law enforcement funds.

19. —_CI#1 traveled to the SUBJECT PREMISES, and CARLOS walked outside when Cl#1
was there. CARLOS walked CI#1 into the residence on the SUBJECT PREMISES, where ten firearms
were laid out on the floor in the family room. Because CI#1 only had $10,000.00 in funds, CARLOS
and Julio TORRES, who was also present inside the residence SUBJECT PREMISES, agreed to
“front” CI#1 the firearms to be paid at a later date.” CARLOS and TORRES indicated to CI#1 that the
total price would be $21,100.00. CI#1 provided CARLOS with the $10,000.00 in government funds at
that time, and departed.

20. Following the transaction, CI#1 met with ATF agents, who searched CI#1 for contraband
again, finding none. ATF agents also retrieved from Cl#1 the audio/video recording equipment, as well

as the firearms acquired during the controlled by.

 

2 “Fronting” is a practice employed by illegal firearms and drug traffickers. It refers to a source
of supply providing a buyer with contraband on credit and agreeing to accept payment later, typically
after the buyer has resold the firearm or narcotics thereby obtaining the funds to pay back the source of

supply.

AFFIDAVIT

 

 

 
 

-

a HD NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 20 of 48

D. September 12, 2019 Arrest of Mario CARLOS

21. | From September 5 to September 11, 2019, CI#1 continued to communicate with
CARLOS via a new cellular phone number 530-624-7038. CI#1 agreed to purchase additional firearms
from CARLOS, and the deal was ultimately set to occur on September 12, 2019.

22. On September 12, 2019, law enforcement personnel met to be briefed in Chico, about
conducting surveillance and ultimately a Wall stop on Mario CARLOS. At 5:30 AM, surveillance units
set up in view of SUBJECT PREMISES.

23, At approximately 8 a.m., CI#1 called CARLOS via cellular phone. During the recorded
conversation, CARLOS stated that he was trying to get two to three more firearms to sell. Specifically,
CARLOS stated he had a “XD-9” for sale, which law enforcement recognized as a Springfield XD-9
9mm Handgun. CARLOS also stated that he was trying to get his “boy” to deliver two or three more
firearms. CARLOS stated that he was waiting on a ride to get to the agreed location in Sacramento, but
his friend normally worked until 4:00 PM, but was trying to get out early. CARLOS also stated that he
had brought some firearms over to his friend’s house as well.

24. In further recorded conversations throughout the morning, CARLOS stated he had a
fully-automatic shotgun for sale for $2,500.00, and a rifle for $3,000.00; CARLOS stated that his
“whiteboy” was at a warehouse taking pictures of firearms, and this friend was going to bring an
additional three firearms. CARLOS indicated that he would have in total two handguns and three long
guns for sale.

25. In conversations that followed, CARLOS updated CI#1 on his whereabouts, indicating
that his friend was coming down to pick him up from the warehouse. CARLOS stated that his friend
was coming from Redding, and was 30 minutes away.

26. Several minutes later, CARLOS called and asked CI to check his Instagram for the
pictures he had sent to the CI, and said that if the CI liked the firearms, he would bring them. CARLOS
stated that he wanted $2,500.00 for the fully automatic shotgun, $1,000.00 for a 10mm, and $1,300.00
for one that was already at his friend’s house. CARLOS indicated he was waiting still on his ride.

27.  Atapproximately 11 a.m., surveillance units then observed a white Dodge truck bearing

Georgia license plate # ETH465 enter the driveway of SUBJECT PREMISES and park. It should be

AFFIDAVIT

 

 
 

wo bv

WN

Oo CO s N

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 21 of 48

noted that vehicle records checks indicated that this is Julio TORRES’ vehicle. Surveillance units
observed Julio TORRES exit the vehicle, and then observed a passenger exit the front passenger door,
carrying a blue blanket which appeared to be concealing large items. CARLOS was outside the
residence and greeted both individuals.

28.  Ashort time later, surveillance units saw a white Toyota Tacoma arrive and park in the
driveway of SUBJECT PREMISES. The Toyota had a Georgia license plate # BQ9DQA. Surveillance
agents saw an individual, later identified as Joseph BROWNING, exit the driver’s seat of the vehicle,
and meet with TORRES, CARLOS, and additional unidentified individuals that were outside the
residence. Shortly thereafter, all present appeared to go inside the residence.

29. A few minutes later, surveillance agents observed CARLOS and BROWNING leave the
residence and enter BROWNING’s vehicle, the white Toyota Tacoma, and drive off.

30. As planned, California Highway Patrol Officer conducted a Wall stop on CARLOS and
BROWNING. CARLOS and BROWNING were arrested for possessing two firearms inside the
vehicle. CARLOS was also arrested on two outstanding warrants from San Mateo County. The items
recovered from inside the vehicle are as follows:

Black 12 Gauge Shotgun, Molot-Oruzhiue VEPR-12 Serial Number: 14VAC8513;
Galil ACC SAR 7.62 caliber rifle, serial number: G2000149;

7.62 caliber magazines;

12-gauge drum magazine;

12-gauge ammunition;

A blue blanket.

31. On September 18, 2019, after CARLOS was released from jail, he contacted CI#1 from

his cellular phone, via text, stating:

“We got pullee over by hyw and my boy got hit whit the toys it was just 2 tho they drop the
charges on me cuz my took the hit but he out now on bail”

32. On September 19 to September 21, 2019, CARLOS contacted CI from his Instagram
Account “eastsideredwood” and asked “u still goong to want that” (which CI#1 understood to be a
reference to the firearms). CI#1 asked “which ones,” and CARLOS stated “10mm and one ak”, “2gs,”
which CI#1 and agents understood to mean a 10 mm handgun, an AK-47 rifle, with a price of $2,000.

CI#1 indicated that CI#1 was still interested in the weapons.

AFFIDAVIT

 

 

 
 

-

Oo CO ~ DW WN

10
11
12

14
15
16
17
18

19

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 22 of 48

E. October 30, 2019 purchase of four firearms from CARLOS and Dylan JOHNSON

33. Between October 24 and October 29, 2019, a separate confidential informant, ATF
CI #27468 (“CI#2”), communicated with CARLOS about the purchase of additional firearms.

CARLOS stated his firearms source had a Thompson Style Submachine Gun for sale for $3,500.00,
which he conveyed to CI#2 in an October 24 text message that read: “35 for the tommy and its full”

34. On October 29, 2019, CARLOS sent another text to CI#2, indicating that he had “One ar
and one ak stock one 10mm 3600.. And 3 motors for 3200 eash”, which CI#2 understood to mean he
had one AR-style rifle, an AK-47 rifle, a 10 mm pistol (for $3,600), and three machine guns (“motors”),
for $3,200 each. CARLOS and CI#2 agreed to meet the next day for CS#2 to buy the firearms.

35. On October 30, 2019, law enforcement officers briefed at a pre-determined location for
the controlled firearm purchase from CARLOS.

36. At approximately 4:30 p.m., HSI SA Degnim, who was conducting surveillance,
observed CARLOS walk down the driveway of SUBJECT PREMISES, onto Elm Street, and then onto
Laurel Street. CARLOS was observed walking towards a residence on Laurel Street, but SA Degnim
was unable to see the exact location.

37. At approximately 5:02 p.m., CARLOS contacted CI#2 via text and advised that he was at
his “boys” house, and stated “the same as last time”, meaning the same friend. He sent CI#2 a text
message a short time later that read: “1799-1653 Laurel St, Chico, CA 95928.”

38. At approximately 5:37 p.m., CARLOS called CI#2 and indicated that he had to go get the
“Tech” style firearm and the “Tommy” gun, because they were not his and he was working with
numerous firearm sources. CARLOS stated he had one firearm with him, but not all three. CARLOS

then stated that he was going to go to his friend’s house, and asked Cl#2 to meet him there. CARLOS

 

3 According to ATF CI #27468’s handler. he/she has been cooperating with ATF since
December of 2018. ATF Cl #27468 is currently working for iudicial consideration, monetary
compensation, and potential immigration benefits, including deferred action on removal. ATF CI
#27468’s only criminal convictions occurred in 2019 when he/she pleaded guilty to 21 U.S.C. &&
841(a)(1) and (b)(1 (A)(viii) (distribution of 50 grams or more of actual methamphetamine) and other
drug-related offenses. Agents are also aware that ATF CI #27468 has previously engaged in the illegal
sale of firearms. ATF CI #27468 has proven to be a reliable source of information in this and in other
investigations, and his/her information has not been found to be false or misleading.”

AFFIDAVIT

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 23 of 48

stated he was going to take the firearm he had with him to his friend’s house, and there would be two
more at that house. A few minutes later, CARLOS sent CI#2 a text message that read, “1007 Meier
Drive.”

39. At approximately 6:00 p.m., surveillance units then set up around 1007 Meier Drive,
Chico. SA Coia, TFO Avilla and SA Buenaventura met with Cl#1 and CI#2. Agents searched both Cls,
as well as CI#2’s vehicle, finding no contraband. Both Cls were outfitted with an audio and video
recorder as well as a transmitter. Cl#2 was provided $10,000 in government funds to purchase firearms.

40. At approximately 6:24 p.m., Cl#1 and Cl#2 arrived at 1007 Meier Drive. Agents
maintained aerial surveillance on the Cls as they arrived. The CIs parked their vehicle in the driveway
and CI#2 called CARLOS to advise they were outside. CARLOS and an unidentified white male adult
(“WMA”), wearing a beanie type hat walked’outside and escorted both Cls into the residence, into
Apartment #2. Aerial surveillance confirmed that CARLOS and the WMA escorted them to this unit
specifically.

41. Both ClIs entered the residence with CARLOS and WMA. Once they were inside, SA
Coia could hear CARLOS, along with two other male voices, via the audio transmitters. SA Coia heard
a person say “Brand new in the box” and “never been shot.” SA Coia also heard the same individual
say, “I got the tommy, I got the AR shotgun, and he’s got the AK, I want 3500 for this one and 2500 for
the other one.” SA Coia also heard CARLOS stated.“800 right now.” The CIs agreed to the purchase
and handed over $10,000 to WMA. SA Coia later heard an individual ask, “you guys want to buy some
top quality edibles?” From his training and experience, SA Coia understood this to mean edible
marijuana/cannabis products.

42. SA Coia then heard CARLOS talk about a CHP traffic stop that occurred on September
12, 2019. CARLOS stated that he was arrested because he had an arrest warrant out for him. He added
that he lied about his names, and when CHP found the firearms, his friend in the car with him took
responsibility for the weapons. CARLOS stated that friend had left for Georgia. SA Coia knew
CARLOS was talking about the Wall stop that had occurred on September 12, 2019, in which CARLOS

and Joseph BROWNING had both been arrested.

43, Some minutes later, both CIs exited the residence, and departed the location. Both Cls

AFFIDAVIT

 

 

 

 
 

oOo nN DN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 24 of 48

traveled to a predetermined location, where they met with SA Coia and other agents. SA Coia searched
both Cls and their vehicle for any unexplained firearms and narcotics, and found none. TFO Avila took
possession of the purchased firearms and other items, and entered them into ATF Custody as follows:

Kahr Arms — Auto Ordinance 1927A1 .45 caliber; serial #KN6906;

Rifle box for the Kahr Arms firearm, labeled “Thompson Chicago Typewriter’;
Century Arms International RAS47 7.62x39mm; serial #RAS47047738;

RWC Group (Kalasnikov) KS-12 12-gauge; serial #KSG002297;

Red rifle box containing the Kalashnikov

Intra-Tec TEC9 9mm pistol, serial #133452;

18 Rounds of Winchester 9mm ammunition.

44, During the debrief that followed the operation, the Cls indicated that they met CARLOS
and WMA outside the residence at 1007 Meier Drive, and they all walked into Apartment #2. Once they
were inside, they observed four dogs, along with another individual, later identified as Dylan
JOHNSON. From the conversation and surroundings, the CIs understood 1007 Meier Drive, Apt. #2, to
be JOHNSON ’s residence. JOHNSON greeted them and started to discuss the firearms with both Cls,
CARLOS, and WMA. CI#2 observed the Tommy gun and AR-type shotgun on the couch, and CARLOS
brought over an AK style rifle and a TEC-style firearm. JOHNSON stated he was selling the “Tommy”
gun and “AR type shotgun,” and wanted $3,500.00 for the Tommy gun, and $2,500.00 for the AR type
shotgun. CARLOS stated the AK’s price was $3,200.00 and the TEC would cost $800.00. Cl#1 handed
WMA $10,000.00 in cash and counted it with him. JOHNSON stated they could order more firearms,

and would have more coming in in the upcoming weeks.

Il. RELEVANT KNOWLEDGE REGARDING FIREARMS TRAFFICKING AND
POSSESSION

45. Based on my on my experience and training and through consultation with experienced
Special Agents and police officers, I know the following with respect to convicted felons and armed
narcotics traffickers:

46. Firearms traffickers like CARLOS will commonly possess firearms and ammunition,
including handguns, pistols, revolvers, rifles, shotguns, silencers, explosives, incendiary devices, and
other weapons to protect their profits, supply, and persons from others who might attempt to forcibly

take such items and/or harm them during transactions. I have learned from past experiences in

AFFIDAVIT 10

 

 

 

 

 
 

No

& Ww

oO CO NI DA WN

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 25 of 48

conducting firearms investigations, that persons who possess and purchase firearms and ammunition do
so for their personal use and as such keep the firearms for an extended period of time. Such weapons are
typically maintained on their persons or in their residences, stash-houses, businesses, and/or vehicles,
where they are concealed from law enforcement and readily available.

47, Firearms traffickers like CARLOS and persons who possess firearms will commonly
possess items associated with firearms, including but not limited to gun cases, ammunition, ammunition
cases, holsters, spare parts for firearms, firearms cleaning equipment, photographs (developed or
undeveloped), instruction material, catalogues, tools, packaging material, of firearms or other firearms
accessories, and receipts for the purchase and/or repair of all these items. Such items are typically
maintained on their persons or in their residences, stash-houses, businesses, and/or vehicles, where they
are concealed from law enforcement and readily available.

48. Firearms traffickers will generally keep a supply of firearms on hand for immediate sale.
The firearms are commonly kept on their person and in locations associated with the traffickers,
including in the home or in the vehicles of, or used by, the traffickers. Firearms traffickers will often
hide their supply of firearms in garages, outbuildings, storage areas, and/or sheds associated with or near
their residence, or in yard areas surrounding such premises, by burying the firearms or otherwise
attempting to conceal its presence.

49, Firearms traffickers will often use vehicles to transport firearms, equipment, and supplies
for the distribution of firearms to and from the traffickers’ residences, as CARLOS did here. The
traffickers use their vehicles, as well as the vehicles of their friends and associates, for such
transportation.

50. It is also common for firearms traffickers like CARLOS to maintain books, receipts,
purchase orders, notes, ledgers, notebooks, and other forms of records specifically relating to their
firearms trafficking activities, in order to account for the transportation, ordering, purchase,
manufacturing and distribution of firearms and the remittance of firearms proceeds. These ledgers are
more commonly known as “pay/owe” sheets and may be as simple as notations on miscellaneous pieces
of paper or may be recorded more formally in notebooks or even computer spreadsheets. Such records,

which are frequently encoded in order to protect those involved in the distribution activities, will often

AFFIDAVIT 11

 

 

 

 
 

—

o F&F NSN DH OO FP YW WN

ho ho rh NO ho NO ho ho No — — — —_ — — —_ —_ — —
oo ~] ON ws oS lo N —_ oO \O oo | nN wa - eS) i) —_ Oo

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 26 of 48

be maintained by traffickers on their persons or in their residences, stash-houses, businesses, and/or
vehicles so that they are close at hand and readily available for the purposes of ascertaining current
balances. Moreover, such records are often stored electronically within the memory of computers,
computer-related storage devices (such as USB or “thumb” drives, CD-ROMs, diskettes, external hard
drives, iPods and similar storage media) telephones, pagers, and/or personal digital assistants such as
Palm and Blackberry devices.

51. Firearms traffickers like CARLOS often maintain bank account records, wire transfer
records, bank statements, money drafts, checks, letter of credit, credit card bills, safety deposit keys and
records, money wrappers, money containers, income tax returns, records of financial transfers which
reflect the money generated from the sale of narcotics.

52. Firearms traffickers like CARLOS often maintain items showing unexplained wealth or
evidencing the proceeds derived from illicit trafficking, including records concerning currency, precious
metals, and/or jewelry valued in excess of $1,000, documentation relating to the purchase of real estate
or motor vehicles; records evidencing the establishment of shell corporations and/or business fronts;
records, documents, or other evidence relating to the existence of wire transfers, cashier’s checks, and
money orders, travelers checks, bonds, stock certificates, passbooks, bank checks, bank deposit tickets,
certificates of deposits, income tax returns, and memoranda and other items evidencing the obtaining,
secreting, transfer, concealment, and/or expenditure of money, money counting machines, and bags.

53. Firearms traffickers like CARLOS often maintain listings of names, aliases, telephone
numbers, pager numbers, facsimile numbers, physical addresses and email addresses, for the purpose of
contacting their suppliers, customers, transporters and others involved in their illicit distribution
activities, and these records are typically maintained on their persons or in their residences, stash-
houses, businesses, and/or vehicles, so they are readily available in order to efficiently conduct their
trafficking business. Moreover, such records are often stored electronically within the memory of
computers and computer-related storage devices.

54. Firearms traffickers like CARLOS often use devices to conduct counter surveillance
against law enforcement, such as two-way radios, police scanners, video surveillance systems, anti-

bugging devices, cameras, monitors and recording devices.

AFFIDAVIT 12

 

 

 

 
 

So NN DN A FSP WH WN

‘oO

10
1]
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 27 of 48

55. Firearms traffickers like CARLOS that engage in the sort of illegal activities described
above often arrange illicit transactions through the use of communication devices such as cell phones. I
know that people who negotiate the illegal sale of firearms in the manner described above will often use
cell phones to contact their sources of supply to obtain additional quantities of firearms. Similarly,
traffickers will use cell phones to contact their customers to facilitate firearms transactions, specifically
to discuss quantity and price, and arrange meeting locations. Further, based on my training and
experience, I know that people who negotiate the illegal sales of firearms in the manner described above
often have their records of telephone calls, text messages, SMS messages, and voicemails stored within
the device and with the electronic communications storage for the cellular telephone service provider. I
know that cellular telephones are often programmed for speed dialing, contain contact lists and call
activity.

IV. COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

56. As described above and in Attachment B, this application seeks permission to search for
records that might be found on the SUBJECT PREMISES, in whatever form they are found. One form
in which the records might be found is data stored on a computer’s hard drive or other storage media.
Thus, the warrant applied for would authorize the seizure of electronic storage media or, potentially, the
copying of electronically stored information, all under Rule 41(e)(2)(B).

57. Probable cause. I submit that if a computer or storage medium is found on the
SUBJECT PREMISES, there is probable cause to believe those records will be stored on that computer
or storage medium, for at least the following reasons:

a) Based on my knowledge, training, and experience, I know that computer files or

remnants of such files can be recovered months or even years after they have been downloaded

onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

storage medium can be stored for years at little or no cost. Even when files have been deleted,

they can be recovered months or years later using forensic tools. This is so because when a

person “deletes” a file on a computer, the data contained in the file does not actually disappear;

rather, that data remains on the storage medium until it is overwritten by new data.

b) Therefore, deleted files, or remnants of deleted files, may reside in free space or slack

AFFIDAVIT 13

 

 

 
 

NO

Go CoC Fe SN DN TH Fe WH

meee
oOo NN DR AW FF WO NO Ff

19
20
21
22
23
24
25
26
27
28

AFFIDAVIT

 

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 28 of 48

space—that is, in space on the storage medium that is not currently being used by an active
file—for long periods of time before they are overwritten. In addition, a computer’s operating
system may also keep a record of deleted data in a “swap” or “recovery” file.

c) Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer has been used,
what it has been used for, and who has used it. To give a few examples, this forensic evidence
can take the form of operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory “swap” or paging files.
Computer users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this information.
d) Similarly, files that have been viewed via the Internet are sometimes automatically
downloaded into a temporary Internet directory or “cache.”

58. Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes described
on the warrant, but also for forensic electronic evidence that establishes how computers were used, the
purpose of their use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence will be on any storage medium in the SUBJECT PREMISES because:

a) Data on the storage medium can provide evidence of a file that was once on the storage
medium but has since been deleted or edited, or of a deleted portion of a file (such as a paragraph
that has been deleted from a word processing file). Virtual memory paging systems can leave
traces of information on the storage medium that show what tasks and processes were recently
active. Web browsers, e-mail programs, and chat programs store configuration information on
the storage medium that can reveal information such as online nicknames and passwords.
Operating systems can record additional information, such as the attachment of peripherals, the
attachment of USB flash storage devices or other external storage media, and the times the
computer was in use. Computer file systems can record information about the dates files were
created and the sequence in which they were created, although this information can later be

falsified.

14

 

 

 
 

Co Oo S&H Ss DD

11
12
13
14
15
16
17
18

19

21
22
23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 29 of 48

b) As explained herein, information stored within a computer and other electronic storage
media may provide crucial evidence of the “who, what, why, when, where, and how” of the
criminal conduct under investigation, thus enabling the United States to establish and prove each
element or alternatively, to exclude the innocent from further suspicion. In my training and
experience, information stored within a computer or storage media (e.g., registry information,
communications, images and movies, transactional information, records of session times and
durations, internet history, and anti-virus, spyware, and malware detection programs) can
indicate who has used or controlled the computer or storage media. This “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a search warrant
at aresidence. The existence or absence of anti-virus, spyware, and malware detection programs
may indicate whether the computer was remotely accessed, thus inculpating or exculpating the
computer owner. Further, computer and storage media activity can indicate how and when the
computer or storage media was accessed or used. For example, as described herein, computers
typically contains information that log: computer user account session times and durations,
computer activity associated with user accounts, electronic storage media that connected with the
computer, and the IP addresses through which the computer accessed networks and the internet.
Such information allows investigators to understand the chronological context of computer or
electronic storage media access, use, and events relating to the crime under investigation.
Additionally, some information stored within a computer or electronic storage media may
provide crucial evidence relating to the physical location of other evidence and the suspect. For
example, images stored on a computer may both show a particular location and have geolocation
information incorporated into its file data. Such file data typically also contains information
indicating when the file or image was created. The existence of such image files, along with
external device connection logs, may also indicate the presence of additional electronic storage
media (e.g., a digital camera or cellular phone with an incorporated camera). The geographic
and timeline information described herein may either inculpate or exculpate the computer user.
Last, information stored within a computer may provide relevant insight into the computer user’s

state of mind as it relates to the offense under investigation. For example, information within the

AFFIDAVIT 15

 

 

 

 
 

So Oo NAN DWN A FP WY VN

vem mh meee mmm
oO SN DN UU FP WH NO | BD

19
20

22
23
24
25
26
27
28

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 30 of 48

computer may indicate the owner’s motive and intent to commit a crime (e.g., internet searches

indicating criminal planning), or consciousness of guilt (e.g., running a “wiping” program to

destroy evidence on the computer or password protecting/encrypting such evidence in an effort
to conceal it from law enforcement).

c) A person with appropriate familiarity with how a computer works can, after examining

this forensic evidence in its proper context, draw conclusions about how computers were used,

the purpose of their use, who used them, and when.

d) The process of identifying the exact files, blocks, registry entries, logs, or other forms of

forensic evidence on a storage medium that are necessary to draw an accurate conclusion is a

dynamic process. While it is possible to specify in advance the records to be sought, computer

evidence is not always data that can be merely reviewed by a review team and passed along to
investigators. Whether data stored on a computer is evidence may depend on other information
stored on the computer and the application of knowledge about how a computer behaves.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

e) Further, in finding evidence of how a computer was used, the purpose of its use, who

used it, and when, sometimes it is necessary to establish that a particular thing is not present on a

storage medium. For example, the presence or absence of counter-forensic programs or anti-

virus programs (and associated data) may be relevant to establishing the user’s intent.

59, Necessity of seizing or copying entire computers or storage media. In most cases, a
thorough search of a premises for information that might be stored on storage media often requires the
seizure of the physical storage media and later off-site review consistent with the warrant. In lieu of
removing storage media from the premises, it is sometimes possible to make an image copy of storage
media. Generally speaking, imaging is the taking of a complete electronic picture of the computer’s
data, including all hidden sectors and deleted files. Either seizure or imaging is often necessary to
ensure the accuracy and completeness of data recorded on the storage media, and to prevent the loss of

the data either from accidental or intentional destruction. This is true because of the following:

a) The time required for an examination. As noted above, not all evidence takes the form of

AFFIDAVIT 16

 

 

 

 
 

ao NN BN TH

\©o

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 31 of 48

documents and files that can be easily viewed on site. Analyzing evidence of how a computer

has been used, what it has been used for, and who has used it requires considerable time, and

taking that much time on premises could be unreasonable. As explained above, because the
warrant calls for forensic electronic evidence, it is exceedingly likely that it will be necessary to
thoroughly examine storage media to obtain evidence. Storage media can store a large volume
of information. Reviewing that information for things described in the warrant can take weeks or
months, depending on the volume of data stored, and would be impractical and invasive to
attempt on-site.

b) Technical requirements. Computers can be configured in several different ways,

featuring a variety of different operating systems, application software, and configurations.

Therefore, searching them sometimes requires tools or knowledge that might not be present on

the search site. The vast array of computer hardware and software available makes it difficult to

know before a search what tools or knowledge will be required to analyze the system and its data
on the Premises. However, taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and knowledge.

c) Variety of forms of electronic media. Records sought under this warrant could be stored

in a variety of storage media formats that may require off-site reviewing with specialized

forensic tools.

60. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
warrant I am applying for would permit seizing, imaging, or otherwise copying storage media that
reasonably appear to contain some or all of the evidence described in the warrant, and would authorize a
later review of the media or information consistent with the warrant. The later review may require
techniques, including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of a hard drive to human inspection in order to determine whether it is evidence described by
the warrant.

61. Because it is possible that CARLOS is not the only person who uses the SUBJECT
PREMISES as a residence, it is possible that the SUBJECT PREMISES will contain storage media

that are predominantly used, and perhaps owned, by persons who are not suspected of a crime. Ifit is

AFFIDAVIT 17

 

 

 

 

 
nm BP Ww WN

Oo CO ~~ DN

 

 

ON

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 32 of 48

nonetheless determined that that it is possible that the things described in this warrant could be found on
any of those computers or storage media, the warrant applied for would permit the seizure and review of
those items as well.
V. CONCLUSION

62. I submit that this affidavit supports probable cause for a warrant to search the SUBJECT
PREMISES described in Attachment A and seize the items described in Attachment B.

if

I

HI

I

//

/

I

H

iH

/

II

HI

I

I

/

I

HI

Hf

//

/ '

i
i

AFFIDAVIT 18

 

 

 

 
 

Oo CO ~~ DB WA FSF WD NO

NO wo PO NY NY N NO DN Dw RRR et
oN DO UN BF WY NY KH ODO Oo fF HN DH WW ee BD BP KK OS

 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 33 of 48

VI. REQUEST FOR SEALING

63. It is respectfully requested that this Court issue an order sealing, until further order of the
Court, all papers submitted in support of this application, including the application and search warrant. |
believe that sealing this document is necessary because the items and information to be seized are
relevant to an ongoing investigation into the criminal organizations as not all of the targets of this
investigation will be searched at this time. Based upon my training and experience, I have learned that
online criminals actively search for criminal affidavits and search warrants via the Internet, and
disseminate them to other online criminals as they deem appropriate, i.e., post them publicly online
through the carding forums. Premature disclosure of the contents of this affidavit and related documents
may have a significant and negative impact on the continuing investigation and may severely jeopardize

its effectiveness.
Respectfully submitted,
a? .
Richelle Caballero Nelson

Special Agent
ATF

Subscribed and sworn to before me on: _/ by, , Ly 2014

The eacab Kendall J. Newman
UNITED STATES MAGISTRATE JUDGE

 

/s/ JAMES R. CONOLLY
Approved as to form by AUSA JAMES R. CONOLLY

19

AFFIDAVIT

 

 

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 34 of 48

ATTACHMENT A

The property to be searched is 1565 Elm Street, Chico, California (the “SUBJECT
PREMISES’) further described as a single story, light colored residence located in Chico,
California. (See photograph, below.) There is a wooden gate in front of the residence, and a front
door on the Eastern side of the residence, immediately after the gate. There is a camper in front
of the residence, and a driveway that is shared with another residence on the east side.

The areas to be searched shall include al! attached rooms, attics, basements, porches,
locked containers and safes, and other parts within the SUBJECT PREMISES, as well as the
surrounding grounds, driveway, garages, carports, storage rooms, storage lockers, yards, trash
containers, and outbuildings that are associated with or assigned to the SUBJECT PREMISES.

The search shall also include vehicles parked in parking spaces dedicated to SUBJECT
PREMISES, vehicles whose keys are present in SUBJECT PREMISES, or vehicles for which
there is indicia of ownership, registration, or use found at SUBJECT PREMISES.

 

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 35 of 48

ATTACHMENT B
Items to be seized

The following items to be seized in whatever form (including electronic) found at the
Property to be Searched described in Attachment A (“SUBJECT PREMISES”), including any
digital devices, for evidence, fruits or instrumentalities of violations of 18 U.S.C. 922(g) and 18

U.S.C. 922(a)(1)(A). These records and materials are more specifically described below.

1. Recards, documents, or materials that identify the persons who have possession, custody,
or control over the property and vehicles searched, including but not limited to, personal
mail, checkbooks, personal identification, notes, other correspondence, utility bills, rent
receipts, payment receipts, financial documents, keys, photographs (developed or
undeveloped), leases, mortgage bills, vehicle registration information or ownership
warranties, receipts for vehicle parts and repairs and telephone answering machine

instructions;

2. Any documents, receipts, or records pertaining to the purchase, sale, or transfer of any
firearms. These documents, receipts, and records include, but are not limited to
photographs of firearms, catalogs, ledgers, customer lists, supplier lists, correspondence,
notations, logs, receipts, invoices, ATF Form 4473s, California Dealer Record of Sale
(DROS) Forms, and any other documents showing the acquisition, disposition, and
dominion and control over any firearms and ammunition. Also, any telephone and
address books, letters, telephone bills, personal notes, and other items reflecting names,
addresses and telephone numbers of individuals who requested or obtained firearms or

ammunition from or provided to CARLOS;

3. Any firearms, ammunition, and firearms parts or accessories, including but not limited to

shell casings, magazine clips, silencers, scopes ammunition boxes, gun cases, holsters,

 

 

 
 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 36 of 48

spare parts for firearms, firearms cleaning equipment, photographs of firearms or persons

in possession of firearms, and receipts for the purchase and/or repair of these items;

Money ledgers, distribution or customer lists, price lists, supplier lists, maps and written

directions to locations, correspondence, notation logs, receipts, journals, books, pay and

owe sheets, telephone records, telephone bills, address books, bank statements, storage

unit receipts, wire transfer receipts, and other documents or devices noting the price,

quantity, dates, and/or times when firearms were purchased possessed, transferred,

distributed or sold;

5. The following additional evidence, fruits, and instrumentalities of the above-listed

violations of federal law:

a.

f.

Names and contact information of individuals who may be engaged in the illegal

possession of firearms;

Logs of calls (which would include last numbers dialed, last calls received, time

of calls and duration of calls) both to and from a mobile telephone;

Text messages relating to or referencing firearms;
Incoming and outgoing voice mail messages relating to or referencing firearms;

Browser messages and/or internet communications (e.g., e mail; text messages)

relating to or referencing firearms;

Documents in electronic format relating to or referencing firearms;

g. Photographs and videos reflecting firearms possession.

6. Devices or media that store data electronically, including personal computers, desktop

computers, laptop computers, tablet computers, PDAs; iPads; mobile telephones or

smartphones, pagers and answering machines (collectively, “Electronic Devices’) that

 

 
 

Case 2:19-sw-01020-KJN Document 1 Filed 11/14/19 Page 37 of 48

could contain evidence of firearms trafficking and/or firearms possession, including the

items and materials listed in the paragraphs above.

The terms “records,” “documents,” and “‘materials” include all of the items described
above in whatever form and by whatever means they may have been created and/or
stored. This includes any photographic, mechanical, electrical, electronic, and/or
magnetic forms. It also includes items in the form of computer hardware, software,

documentation, passwords, and/or data security devices, as more fully described below;

Computers or storage media used as a means to commit the violations described above,

including violations of 18 U.S.C. § 922(g) and 18 U.S.C. § 922(a)(1)A):

For any computer or storage medium whose seizure is otherwise authorized by this
warrant, and any computer or storage medium that contains or in which is stored records

or information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging
logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious

software;

c. evidence of the lack of such malicious software;

 

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 38 of 48

evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events

relating to crime under investigation and to the computer user;

evidence indicating the computer user’s state of mind as it relates to the crime

under investigation;

evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;
evidence of the times the COMPUTER was used;

passwords, encryption keys, and other access devices that may be necessary to

access the COMPUTER:

documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER; records of or information

about Internet Protocol addresses used by the COMPUTER;

records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses;

contextual information necessary to understand the evidence described in this

attachment;

. Routers, modems, and network equipment used to connect computers to the

Internet.
Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 39 of 48

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

 

 
 

 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 40 of 48
AO 93 (Rev. 11/13) Search and Seizure Warrant

 

 

   

for the

Eastern District of California
In the Matter of the Search of

Case No.
1565 ELM ST, CHICO, CA

219-SwW1020- Kn
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

 

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location):

 

SEE ATTACHMENT A, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before November 26, 2019 (not to exceed 14 days)
M in the daytime 6:00 a.m. to 10:00 p.m. 1 at-any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to
the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an

inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern

District of California.
O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
OF for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

fo!2e AM. /}
; C/
Date and time issued: Abe. (ope Zh ow cf pf
f f ;

dge’s signature .

 

City and state: Sacramento, California Kendall J. Newman, U.S. Magistrate Judge
Printed name and title

 

 

 
Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 41 of 48
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

 

Subscribed, sworn to, and returned before me this date.

 

 

Signature of Judge Date

 

 

 
Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 42 of 48

ATTACHMENT A

The property to be search is 1565 Elm Street, Apartment #1, (the “SUBJECT
PREMISES”) further described as the Apartment accessible by the Southeastern door of a single
story, light colored multi-family (duplex) residence located in Chico, California. (See
photograph, below.) There is a wooden gate and metal fence in front of the residence (on the
Southern Side) and a front door with a white metal security door on the Eastern side of the
residence, immediately after the gate. There is at least one mailbox with #1 on the South Side of
SUBJECT PREMISES. There is also camper in front of the residence, and a driveway that is
shared with another residence on the east side. On the North Side of SUBJECT PREMISES,
there appears to be a wooden gate with a “2” affixed to it.

The areas to be searched shall include all attached rooms, attics, basements, porches,
locked containers and safes, and other parts within the SUBJECT PREMISES, as well as the
surrounding grounds, driveway, garages, campers, carports, storage rooms, storage lockers,
yards, trash containers, and outbuildings that are associated with or assigned to the SUBJECT
PREMISES. The SUBJECT PREMISES does not include, however, Apartment 2, which is
also located at 1565 Elm Street, Chico, California

The search shall also include vehicles and campers parked in parking spaces dedicated to
SUBJECT PREMISES, vehicles whose keys are present in SUBJECT PREMISES, or
vehicles for which there is indicia of ownership, registration, or use found at SUBJECT

PREMISES.

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 43 of 48
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 44 of 48

ATTACHMENT B
Items to be seized

The following items to be seized in whatever form (including electronic) found at the
Property to be Searched described in Attachment A (“SUBJECT PREMISES”), including any
digital devices, for evidence, fruits or instrumentalities of violations of 18 U.S.C. 922(g) and 18

U.S.C. 922(a)(1)(A). These records and materials are more specifically described below.

1. Records, documents, or materials that identify the persons who have possession, custody,
or control over the property and vehicles searched, including but not limited to, personal
mail, checkbooks, personal identification, notes, other correspondence, utility bills, rent
receipts, payment receipts, financial documents, keys, photographs (developed or
undeveloped), leases, mortgage bills, vehicle registration information or ownership
warranties, receipts for vehicle parts and repairs and telephone answering machine

instructions;

2. Any documents, receipts, or records pertaining to the purchase, sale, or transfer of any
firearms. These documents, receipts, and records include, but are not limited to
photographs of firearms, catalogs, ledgers, customer lists, supplier lists, correspondence,
notations, logs, receipts, invoices, ATF Form 4473s, California Dealer Record of Sale
(DROS) Forms, and any other documents showing the acquisition, disposition, and
dominion and control over any firearms and ammunition. Also, any telephone and
address books, letters, telephone bills, personal notes, and other items reflecting names,
addresses and telephone numbers of individuals who requested or obtained firearms or

ammunition from or provided to CARLOS;

3. Any firearms, ammunition, and firearms parts or accessories, including but not limited to

shell casings, magazine clips, silencers, scopes ammunition boxes, gun cases, holsters,

 

 
Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 45 of 48

spare parts for firearms, firearms cleaning equipment, photographs of firearms or persons

in possession of firearms, and receipts for the purchase and/or repair of these items;

4. Money ledgers, distribution or customer lists, price lists, supplier lists, maps and written
directions to locations, correspondence, notation logs, receipts, journals, books, pay and
owe sheets, telephone records, telephone bills, address books, bank statements, storage
unit receipts, wire transfer receipts, and other documents or devices noting the price,
quantity, dates, and/or times when firearms were purchased possessed, transferred,

distributed or sold;

5. The following additional evidence, fruits, and instrumentalities of the above-listed

violations of federal law:

a. Names and contact information of individuals who may be engaged in the illegal

possession of firearms;

b. Logs of calls (which would include last numbers dialed, last calls received, time

of calls and duration of calls) both to and from a mobile telephone;
c. Text messages relating to or referencing firearms;
d. Incoming and outgoing voice mail messages relating to or referencing firearms;

e. Browser messages and/or internet communications (e.g., e mail; text messages)

relating to or referencing firearms;
f. Documents in electronic format relating to or referencing firearms;
g. Photographs and videos reflecting firearms possession.

6. Devices or media that store data electronically, including personal computers, desktop
computers, laptop computers, tablet computers, PDAs; iPads; mobile telephones or

smartphones, pagers and answering machines (collectively, “Electronic Devices”) that

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 46 of 48

could contain evidence of firearms trafficking and/or firearms possession, including the

items and materials listed in the paragraphs above.

. The terms “records,” “documents,” and “materials” include all of the items described
above in whatever form and by whatever means they may have been created and/or
stored. This includes any photographic, mechanical, electrical, electronic, and/or
magnetic forms. It also includes items in the form of computer hardware, software,

documentation, passwords, and/or data security devices, as more fully described below;

Computers or storage media used as a means to commit the violations described above,

including violations of 18 U.S.C. § 922(g) and 18 U.S.C. § 922(a)(1)A):

. For any computer or storage medium whose seizure is otherwise authorized by this
warrant, and any computer or storage medium that contains or in which is stored records

or information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging

logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious

software;

c. evidence of the lack of such malicious software;

 
Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 47 of 48

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events

relating to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime

under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;
h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be necessary to

access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER; records of or information

about Internet Protocol addresses used by the COMPUTER;

k. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses;

l. contextual information necessary to understand the evidence described in this

attachment;

m. Routers, modems, and network equipment used to connect computers to the

Internet.

 

 
 

Case 2:19-sw-01020-KJN Document1 Filed 11/14/19 Page 48 of 48

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

 

 
